Citation Nr: 1303160	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2009, for additional compensation for a dependent spouse and minor child, based on a February 2009 claim for compensation for dependents, to include a claim that there was clear and unmistakable error (CUE) in a February 19, 1997, rating decision which failed to award additional compensation for dependents.

2.  Entitlement to an effective date earlier than September 1, 2008, for the award of additional compensation for a dependent child based on school attendance, based on an April 2009 application for such benefits, to include a claim that there was CUE in a February 19, 1997, rating decision which failed to award additional compensation for a minor child.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to May 1994.  He has additional service with a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

In March 2011 the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of those proceedings is of record and has been associated with the claims file.

The Veteran's claim first came before the Board in December 2011, at which time the issues on appeal were denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2012 the Court issued an order granted the parties' Joint Motion for Remand (Joint Motion), vacating Board's decision and remanding the case back to the Board for compliance with the Joint Motion.  Accordingly, the claim is once again before the Board for appellate review.

As will be explained below in greater detail, the Veteran's claim is actually an attempt to reopen a prior final rating decision from February 1997, which assigned a 30 percent combined rating for the Veteran's service-connected conditions and paid him as a single Veteran with no dependents, through his earlier effective date claim for additional dependency compensation.  He has essentially asserted that VA committed clear and unmistakable error (CUE) in that 1997 rating decision because he should have been paid additional dependency compensation.  

The Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, to the extent that the claims for earlier effective dates for the award of additional dependency compensation are freestanding, that is, seek a change in a rating decision solely as to an effective date of an award without appeal of the underlying rating decision, the Board has no jurisdiction, and the appeal must be dismissed.  The Board does find, however, that the Veteran has properly filed a motion to reverse or revise the February 1997 rating decision on the basis of CUE.  The March 2009 administrative decision effectively denied this claim and the Veteran disagreed with this decision in June 2009.  

The Veteran's CUE claim is addressed in the REMAND section of the decision below, and it REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in February 1997, the RO assigned a combined disability rating of 30 percent for the Veteran's service-connected conditions and paid him as a single veteran with no dependents.  

2.  In February 2009 and April 2009 the Veteran requested additional dependency compensation for a dependent spouse and minor child and for a dependent child based on school attendance; the Veteran subsequently disagreed with the effective dates assigned for the additional dependency compensation granted of those bases and requested earlier effective dates based on CUE in the February 1997 rating decision. 


CONCLUSION OF LAW

To the extent that the Veteran seeks an effective date for an award of additional dependency compensation based on benefits granted in a final February 1997 rating decision, the appeal other than on the basis of CUE in that decision must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing a claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  However, the Board notes that the duty to assist does not apply to this case because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  In Manning, the United States Court of Appeals for Veterans Claims (Court) found that the duty to assist could have no effect on appeals that were decided on an interpretation of the law as opposed to a determination based on facts.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Veteran is seeking an effective date earlier than March 1, 2009, for additional compensation for a dependent spouse and child.  He is also seeking an effective date earlier than September 1, 2008, for the award of additional compensation for a dependent child based on school attendance.  Specifically, the Veteran contends that VA should pay those additional compensation benefits dating back to June 14, 1994, the date that VA received his initial service connection claim. 

The Veteran has argued that VA knew or should have known that he was entitled to the benefits now claimed at the time of the February 1997 rating decision, which assigned a combined 30 percent disability rating, effective from May 27, 1994, and paid him as a single Veteran with no dependents.  The February 1997 rating decision was not appealed and became therefore became final.  See 38 U.S.C.A. § 7105.

The next relevant correspondence concerning additional dependency compensation occurred when the Veteran submitted VA Form 21-686c dated on January 29, 2009, and date-stamped as received by the RO on February 2, 2009, in which he asserted entitlement to additional dependency compensation.  Those benefits were granted effective March 1, 2009, and the Veteran was so notified in a letter date-stamped on March 6, 2009.  Additional dependency compensation benefits for a dependent child based on school attendance were granted effective September 1, 2008.  

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2012). 

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2012).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2012).

In his Notice of Disagreement (NOD) received later that month, in May 2009, the Veteran stated that he sent in VA Form 21-686c as early as possible after he found it in his paperwork from 1997.  He stated that he made a mistake and overlooked the form, but that he had never been informed by VA that being married or having children played any part in the amount of disability pay that he was to receive.  In response, the RO issued a Statement of the Case (SOC) in June 26, 2009, finding that the Veteran's spouse and child were added to his service-connected benefits effective March 1, 2009, the first of the month after receiving the Veteran's February 2009 VA Form 21-686c.  The RO also found that the Veteran's school-age son was added to his award effective September 1, 2008, the first of the month after school began in August 17, 2008.  

The Veteran contends that he is entitled to earlier effective dates than those provided following the 2009 applications for benefits, and that dependency compensation may be based on information submitted in the Veteran's May 1994 application for compensation benefits.  The Veteran does not argue that his claims for benefits raised in the May 1994 application were not adjudicated in a February 1997 rating decision, but argues that the dependency compensation awards should be effective prior to that decision.
 
The February 1997 rating decision which granted benefits based on the May 1994 applications was issued on February 19, 1997.  That rating decision became final one year later, in February 1998.  The Veteran contends that the dependency information provided in his 1994 application for benefits should have been considered following his 2009 applications for benefits for dependents.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision assigning an effective date has become final, as is the case here with the February 1997 rating decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attacks authorized to challenge a final decision by the Secretary).  

In this case, it is undisputed that the February 1997 rating decision, which assigned a 30 percent combined rating for the Veteran's service-connected conditions, is final.  It is also undisputed that the Veteran is essentially seeking to reopen this prior final rating decision by means of the current appealed claim for earlier effective dates for the award of additional dependency compensation.  He has asserted that the RO made a mistake in not paying him additional dependency compensation since May 25, 1994, the effective date on which service connection was granted for disabilities establishing eligibility for additional compensation for dependents.  

While the Board expresses no opinion on the eventual success of such a motion, the proper way to assert error in a final decision would be through an allegation, brought to the RO, that the February 1997 rating decision contained clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed. Cir. 2004).  As explained further below, the Board finds that the Veteran has, in fact, filed a CUE motion with respect to the February 1997 rating decision.  The Veteran's claim for benefits for his dependents beginning in May 1994 was previously adjudicated as a claim for earlier effective dates for compensation for dependents based on the 2009 applications for such benefits, without explicit discussion of the fact that the Veteran's claim for benefits beginning in 1994 was a claim that, as to dependency compensation, the February 1997 rating decision was not final.  See Rudd, 20 Vet. App. at 300.  

Significantly, the Veteran does not contend that the provisions governing effective dates of awards of the dependency compensation at issue in this appeal were incorrectly applied, based on the 2009 applications for benefits.  See 38 C.F.R. §§ 3.401(b), 3.667(a)(2) (2012).  The RO addressed the Veteran's initial argument that the effective dates assigned based on applications submitted in 2009 were incorrect.  However, the Veteran has not raised that contention on appeal, and, under the October 2012 Order in this case, the Board is not directed to address that portion of the appeal.  

The Veteran's sole argument remaining on appeal is that the information in his May 1994 application for compensation warrants earlier effective dates for compensation for his dependents.  The Board acknowledges that it did not previously address the Veteran's contention on appeal that dependency compensation should be awarded as if there were no prior rating decision adjudicating the Veteran's May 1994 application for benefits.  

The current interpretation of the statutes governing effective dates is that VA, including the Board, has no authority to adjudicate a free-standing claim that an effective date for an award assigned in a final rating decision should be changed.  The Board cannot adjudicate the Veteran's claim for effective dates for dependency compensation based on a May 1994 application for benefits, to the extent that a claim for an effective date for an award based on that applications is an attempt to vitiate the finality of and reopen a February 1997 final rating decision, without violating the Court's express prohibition against freestanding earlier effective date claims.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Where a claimant seeks an effective date for an award prior to a final rating decision which adjudicated the claim on which the award is based, the Board has no jurisdiction to address that claim.  The Board has no jurisdiction to assign an effective date for dependency compensation prior a final rating decision, except where there is CUE in the decision which has become final.  The issue of CUE in the February 1997 rating decision is addressed in the Remand, below.  

The law is dispositive that the Board has no jurisdiction to adjudicate the claim on any other basis.  The Veteran does not argue that he has legal entitlement to earlier effective dates for the awards of additional dependency compensation on any other basis, and the Board must dismiss the appeal.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  


ORDER

The claim of entitlement to an effective date earlier than March 1, 2009, for additional compensation for a dependent spouse and minor child, is dismissed.

The claim of entitlement to an effective date earlier than September 1, 2008, for the award of additional compensation for a dependent child based on school attendance, is dismissed.  


REMAND

The Veteran is attempting to reopen the prior final rating decision issued in February 1997 on the basis of CUE.  He has asserted that there was CUE in this rating decision because VA failed to pay him additional dependency compensation to which he was entitled.  As noted above, the Board has dismissed the Veteran's claims for earlier effective dates for the benefits awarded in 2009 because VA has no authority to reopen the award of compensation in the prior final rating decision issued in February 1997.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board also finds that the Veteran has filed a motion to reverse or revise, on the basis of CUE, the February 1997 rating decision, but that VA has previously mishandled this CUE claim as an earlier effective date claim in violation of Rudd. 

As an initial matter, the Boards notes that the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have a "duty to develop" in CUE claims because "there is nothing further that could be developed").  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  

The Court has stressed consistently the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Veteran essentially contends that the RO committed CUE in its February 1997 rating decision.  He asserts that the RO knew or should have known that he was married to his spouse at the time of this rating decision and had dependent children, and that the RO incorrectly paid him as a single Veteran with no dependents following the promulgation of the February 1997 decision.  He also asserts that the RO committed CUE in failing to notify him of his entitlement to additional dependency compensation.  

The RO and the Board subsequently treated the Veteran's claim for earlier effective dates based on the 2009 applications, and did not expressly address the implication of CUE in the February 1997 rating decision raised by the Veteran's contention that evidence regarding dependents provided in the May 2004 application should be considered.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To date, the RO has not issued a Statement of the Case (SOC) on the Veteran's claim of CUE in the February 1997 rating decision.  The Board notes that, where a claimant filed a Notice of Disagreement (NOD) and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should provide the Veteran with a SOC on his CUE claim.  

Accordingly, the appeal is remanded for the following actions:

The RO/AMC shall provide the Veteran and his representative with a Statement of the Case (SOC) on the issue of whether a February 1997 rating decision, which paid the Veteran as a single veteran with no dependents, was the product of clear and unmistakable error (CUE).  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


